Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Shawn                                                            Michelle
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Thomas                                                           Elizabeth
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Zeman                                                            Zeman
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       Michelle E Zeman
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6650                                                      xxx-xx-4981
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101
                    19-47406-tjt          DocVoluntary
                                              1 Filed      05/15/19 Entered 05/15/19 13:55:02
                                                       Petition for Individuals Filing for Bankruptcy
                                                                                                                              Page 1 of 102           page 1
Debtor 1   Shawn Thomas Zeman
Debtor 2   Michelle Elizabeth Zeman                                                                  Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 16846 White Plains Dr.
                                 Macomb, MI 48044
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Macomb
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101
                    19-47406-tjt        DocVoluntary
                                            1 Filed      05/15/19 Entered 05/15/19 13:55:02
                                                     Petition for Individuals Filing for Bankruptcy
                                                                                                                         Page 2 of 102                 page 2
Debtor 1    Shawn Thomas Zeman
Debtor 2    Michelle Elizabeth Zeman                                                                      Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101
                    19-47406-tjt       DocVoluntary
                                           1 Filed      05/15/19 Entered 05/15/19 13:55:02
                                                    Petition for Individuals Filing for Bankruptcy
                                                                                                                             Page 3 of 102                page 3
Debtor 1    Shawn Thomas Zeman
Debtor 2    Michelle Elizabeth Zeman                                                                       Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101
                    19-47406-tjt        DocVoluntary
                                            1 Filed      05/15/19 Entered 05/15/19 13:55:02
                                                     Petition for Individuals Filing for Bankruptcy
                                                                                                                              Page 4 of 102            page 4
Debtor 1    Shawn Thomas Zeman
Debtor 2    Michelle Elizabeth Zeman                                                                   Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101
                    19-47406-tjt          DocVoluntary
                                              1 Filed      05/15/19 Entered 05/15/19 13:55:02
                                                       Petition for Individuals Filing for Bankruptcy
                                                                                                                          Page 5 of 102                  page 5
Debtor 1    Shawn Thomas Zeman
Debtor 2    Michelle Elizabeth Zeman                                                                      Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Shawn Thomas Zeman                                            /s/ Michelle Elizabeth Zeman
                                 Shawn Thomas Zeman                                                Michelle Elizabeth Zeman
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     May 15, 2019                                      Executed on     May 15, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101
                    19-47406-tjt        DocVoluntary
                                            1 Filed      05/15/19 Entered 05/15/19 13:55:02
                                                     Petition for Individuals Filing for Bankruptcy
                                                                                                                              Page 6 of 102                 page 6
Debtor 1   Shawn Thomas Zeman
Debtor 2   Michelle Elizabeth Zeman                                                                       Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Ryan B. Moran                                                  Date         May 15, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Ryan B. Moran P70753
                                Printed name

                                Moran Law
                                Firm name

                                25600 Woodward Ave
                                Suite 201
                                Royal Oak, MI 48067
                                Number, Street, City, State & ZIP Code

                                Contact phone     (248) 246-6536                             Email address         ecf@moranlawoffice.com
                                P70753 MI
                                Bar number & State




Official Form 101
                    19-47406-tjt       DocVoluntary
                                           1 Filed      05/15/19 Entered 05/15/19 13:55:02
                                                    Petition for Individuals Filing for Bankruptcy
                                                                                                                             Page 7 of 102               page 7
 Fill in this information to identify your case:

 Debtor 1                   Shawn Thomas Zeman
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Michelle Elizabeth Zeman
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              20,306.26

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              20,306.26

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                9,770.11

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              88,305.63


                                                                                                                                     Your total liabilities $                98,075.74


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                6,400.92

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                6,460.67

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                       19-47406-tjt            Doc 1            Filed 05/15/19                   Entered 05/15/19 13:55:02                                 Page 8 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                   Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       4,091.99


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            14,807.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             14,807.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                 19-47406-tjt              Doc 1           Filed 05/15/19      Entered 05/15/19 13:55:02                   Page 9 of 102
 Fill in this information to identify your case and this filing:

 Debtor 1                   Shawn Thomas Zeman
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Michelle Elizabeth Zeman
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Kia                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Optima                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       2013                                          Debtor 2 only
                                                                                                                              Current value of the      Current value of the
           Approximate mileage:                83,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Value based on NADA
          Condition: Good                                            Check if this is community property                                $9,650.00                  $9,650.00
          Location: 16846 White Plains                               (see instructions)

          Dr., Macomb MI 48044
          Purchased in Arizona and
          unable to get title for vehicle
          until lien is paid in full


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $9,650.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
Official Form 106A/B                                                         Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                   19-47406-tjt           Doc 1           Filed 05/15/19                  Entered 05/15/19 13:55:02                        Page 10 of 102
 Debtor 1       Shawn Thomas Zeman
 Debtor 2       Michelle Elizabeth Zeman                                                            Case number (if known)

                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Various household goods and furnishings
                                    Location: 16846 White Plains Dr., Macomb MI 48044                                                            $3,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Various household electronics
                                    Location: 16846 White Plains Dr., Macomb MI 48044                                                              $650.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Various articles of used clothing
                                    Location: 16846 White Plains Dr., Macomb MI 48044                                                              $700.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Various rings, earrings, necklaces, bracelets, watches and other
                                    miscellaneous jewelry
                                    Location: 16846 White Plains Dr., Macomb MI 48044                                                            $1,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19         Entered 05/15/19 13:55:02              Page 11 of 102
 Debtor 1         Shawn Thomas Zeman
 Debtor 2         Michelle Elizabeth Zeman                                                                                    Case number (if known)


                                            2 cats and 1 dog
                                            Location: 16846 White Plains Dr., Macomb MI 48044                                                                             $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Walker and 2 nebulizers
                                            Location: 16846 White Plains Dr., Macomb MI 48044                                                                         $400.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $6,750.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash on
                                                                                                                                 Debtor's
                                                                                                                                 person                                 $77.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Chase Bank                                                          $100.00



                                              17.2.       Checking                                Huntington Bank                                                         $4.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                  19-47406-tjt                      Doc 1               Filed 05/15/19                         Entered 05/15/19 13:55:02         Page 12 of 102
 Debtor 1        Shawn Thomas Zeman
 Debtor 2        Michelle Elizabeth Zeman                                                                Case number (if known)


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                         Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Security Deposit                   Security Deposit on hand with landlord                                   $2,400.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Anticipated 2019 Income Tax Refund
                                                             Market Value based on prorated 2018
                                                             Income Tax Refund                                Federal                             $1,032.38


                                                         Anticipated 2019 Income Tax Refund
                                                             Market Value based on prorated 2018
                                                             Income Tax Refund                                State                                 $292.88


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                19-47406-tjt              Doc 1           Filed 05/15/19         Entered 05/15/19 13:55:02                   Page 13 of 102
 Debtor 1        Shawn Thomas Zeman
 Debtor 2        Michelle Elizabeth Zeman                                                                                        Case number (if known)


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                               Surrender or refund
                                                                                                                                                                 value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $3,906.26


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00



Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy

                 19-47406-tjt                 Doc 1            Filed 05/15/19                   Entered 05/15/19 13:55:02                                  Page 14 of 102
 Debtor 1         Shawn Thomas Zeman
 Debtor 2         Michelle Elizabeth Zeman                                                                                              Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                        $0.00
 56. Part 2: Total vehicles, line 5                                                                             $9,650.00
 57. Part 3: Total personal and household items, line 15                                                        $6,750.00
 58. Part 4: Total financial assets, line 36                                                                    $3,906.26
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $20,306.26              Copy personal property total            $20,306.26

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                          $20,306.26




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

                  19-47406-tjt                  Doc 1             Filed 05/15/19                      Entered 05/15/19 13:55:02                                 Page 15 of 102
 Fill in this information to identify your case:

 Debtor 1                 Shawn Thomas Zeman
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

 Debtor 1 Exemptions
   Various household goods and                                        $3,500.00                                   $1,750.00     11 U.S.C. § 522(d)(3)
   furnishings
   Location: 16846 White Plains Dr.,                                                        100% of fair market value, up to
   Macomb MI 48044                                                                          any applicable statutory limit
   Line from Schedule A/B: 6.1

      Various household electronics                                       $650.00                                   $325.00     11 U.S.C. § 522(d)(3)
      Location: 16846 White Plains Dr.,
      Macomb MI 48044                                                                       100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                           any applicable statutory limit

      Various articles of used clothing                                   $700.00                                   $100.00     11 U.S.C. § 522(d)(3)
      Location: 16846 White Plains Dr.,
      Macomb MI 48044                                                                       100% of fair market value, up to
      Line from Schedule A/B: 11.1                                                          any applicable statutory limit

      Various rings, earrings, necklaces,                             $1,500.00                                     $100.00     11 U.S.C. § 522(d)(4)
      bracelets, watches and other
      miscellaneous jewelry                                                                 100% of fair market value, up to
      Location: 16846 White Plains Dr.,                                                     any applicable statutory limit
      Macomb MI 48044
      Line from Schedule A/B: 12.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                   19-47406-tjt           Doc 1           Filed 05/15/19              Entered 05/15/19 13:55:02                  Page 16 of 102
     Brief description of the property and line on             Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     2 cats and 1 dog                                                       $0.00                                      $0.00    11 U.S.C. § 522(d)(3)
     Location: 16846 White Plains Dr.,
     Macomb MI 48044                                                                        100% of fair market value, up to
     Line from Schedule A/B: 13.1                                                           any applicable statutory limit

     Cash on Debtor's person                                              $77.00                                     $38.50     11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Checking: Chase Bank                                                $100.00                                     $50.00     11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Checking: Huntington Bank                                              $4.00                                      $2.00    11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Security Deposit: Security Deposit                               $2,400.00                                   $1,200.00     11 U.S.C. § 522(d)(5)
     on hand with landlord
     Line from Schedule A/B: 22.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Federal: Anticipated 2019 Income                                 $1,032.38                                     $516.19     11 U.S.C. § 522(d)(5)
     Tax Refund
     Market Value based on prorated 2018                                                    100% of fair market value, up to
     Income Tax Refund                                                                      any applicable statutory limit
     Line from Schedule A/B: 28.1

     State: Anticipated 2019 Income Tax                                  $292.88                                    $146.44     11 U.S.C. § 522(d)(5)
     Refund
     Market Value based on prorated 2018                                                    100% of fair market value, up to
     Income Tax Refund                                                                      any applicable statutory limit
     Line from Schedule A/B: 28.2

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                19-47406-tjt              Doc 1           Filed 05/15/19              Entered 05/15/19 13:55:02                  Page 17 of 102
 Fill in this information to identify your case:

 Debtor 1
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Michelle Elizabeth Zeman
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

 Debtor 2 Exemptions
   Various household goods and                                        $3,500.00                                   $1,750.00     11 U.S.C. § 522(d)(3)
   furnishings
   Location: 16846 White Plains Dr.,                                                        100% of fair market value, up to
   Macomb MI 48044                                                                          any applicable statutory limit
   Line from Schedule A/B: 6.1

      Various household electronics                                       $650.00                                   $325.00     11 U.S.C. § 522(d)(3)
      Location: 16846 White Plains Dr.,
      Macomb MI 48044                                                                       100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                           any applicable statutory limit

      Various articles of used clothing                                   $700.00                                   $600.00     11 U.S.C. § 522(d)(3)
      Location: 16846 White Plains Dr.,
      Macomb MI 48044                                                                       100% of fair market value, up to
      Line from Schedule A/B: 11.1                                                          any applicable statutory limit

      Various rings, earrings, necklaces,                             $1,500.00                                   $1,400.00     11 U.S.C. § 522(d)(4)
      bracelets, watches and other
      miscellaneous jewelry                                                                 100% of fair market value, up to
      Location: 16846 White Plains Dr.,                                                     any applicable statutory limit
      Macomb MI 48044
      Line from Schedule A/B: 12.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                   19-47406-tjt           Doc 1           Filed 05/15/19              Entered 05/15/19 13:55:02                  Page 18 of 102
     Brief description of the property and line on             Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B
     Walker and 2 nebulizers                                             $400.00                                    $400.00     11 U.S.C. § 522(d)(9)
     Location: 16846 White Plains Dr.,
     Macomb MI 48044                                                                        100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                           any applicable statutory limit

     Cash on Debtor's person                                              $77.00                                     $38.50     11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Checking: Chase Bank                                                $100.00                                     $50.00     11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Checking: Huntington Bank                                              $4.00                                      $2.00    11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Security Deposit: Security Deposit                               $2,400.00                                   $1,200.00     11 U.S.C. § 522(d)(5)
     on hand with landlord
     Line from Schedule A/B: 22.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Federal: Anticipated 2019 Income                                 $1,032.38                                     $516.19     11 U.S.C. § 522(d)(5)
     Tax Refund
     Market Value based on prorated 2018                                                    100% of fair market value, up to
     Income Tax Refund                                                                      any applicable statutory limit
     Line from Schedule A/B: 28.1

     State: Anticipated 2019 Income Tax                                  $292.88                                    $146.44     11 U.S.C. § 522(d)(5)
     Refund
     Market Value based on prorated 2018                                                    100% of fair market value, up to
     Income Tax Refund                                                                      any applicable statutory limit
     Line from Schedule A/B: 28.2

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                19-47406-tjt              Doc 1           Filed 05/15/19              Entered 05/15/19 13:55:02                  Page 19 of 102
 Fill in this information to identify your case:

 Debtor 1                   Shawn Thomas Zeman
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Michelle Elizabeth Zeman
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Gm Financial                             Describe the property that secures the claim:                   $9,770.11                $9,650.00              $120.11
         Creditor's Name                          2013 Kia Optima 83,000 miles
                                                  Value based on NADA
                                                  Condition: Good
                                                  Location: 16846 White Plains Dr.,
                                                  Macomb MI 48044
                                                  Purchased in Arizona and unable to
                                                  get title for vehicle until lien is paid
                                                  in full
                                                  As of the date you file, the claim is: Check all that
         Po Box 181145                            apply.
         Arlington, TX 76096                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Auto Loan
       community debt

                                 Opened
                                 05/14 Last
                                 Active
 Date debt was incurred          12/29/17                  Last 4 digits of account number        6857



   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $9,770.11
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $9,770.11

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                   19-47406-tjt               Doc 1        Filed 05/15/19               Entered 05/15/19 13:55:02                      Page 20 of 102
 Fill in this information to identify your case:

 Debtor 1                   Shawn Thomas Zeman
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Michelle Elizabeth Zeman
 (Spouse if, filing)        First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Account Recovery Services                               Last 4 digits of account number         2919                                                           $839.03
              Nonpriority Creditor's Name
              PO Box 7648                                             When was the debt incurred?             2/3/2015
              Goodyear, AZ 85338
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                            Contingent
                  Debtor 2 only                                            Unliquidated
                  Debtor 1 and Debtor 2 only                               Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                   Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                       Debts to pension or profit-sharing plans, and other similar debts

                                                                                             Collection Account on behalf of John C.
                  Yes                                                      Other. Specify    Lincoln Hospitals




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              37522                                                Best Case Bankruptcy

                   19-47406-tjt             Doc 1           Filed 05/15/19                  Entered 05/15/19 13:55:02                          Page 21 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.2      Account Services                                           Last 4 digits of account number       6273                                                 $75.00
          Nonpriority Creditor's Name
          PO Box 659818                                              When was the debt incurred?           6/29/2017
          San Antonio, TX 78217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Account


 4.3      Account Services Colls                                     Last 4 digits of account number       0236                                               $150.00
          Nonpriority Creditor's Name
          1802 Ne Loop 410 Ste 400                                   When was the debt incurred?           Opened 08/18
          San Antonio, TX 78217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney St John Hospital


 4.4      Account Services Colls                                     Last 4 digits of account number       0408                                                 $75.00
          Nonpriority Creditor's Name
          1802 Ne Loop 410 Ste 400                                   When was the debt incurred?           Opened 06/17
          San Antonio, TX 78217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney St John Hospital




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 22 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.5      AFNI                                                       Last 4 digits of account number       6237                                               $805.98
          Nonpriority Creditor's Name
          1310 Martin Luther King Drive                              When was the debt incurred?           3/1/2018
          PO Box 3068
          Bloomington, IL 61702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.6      Afni Inc.                                                  Last 4 digits of account number       1601                                               $379.05
          Nonpriority Creditor's Name
          1310 MLK Dr.                                               When was the debt incurred?           1/22/2019
          PO Box 3517
          Bloomington, IL 61702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Cox
              Yes                                                       Other. Specify    Communications


 4.7      Afni, Inc                                                  Last 4 digits of account number       6672                                               $294.67
          Nonpriority Creditor's Name
          1310 Martin Luther King Dr                                 When was the debt incurred?           8/4/2015
          PO Box 3427
          Bloomington, IL 61702-3427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Centurylink
              Yes                                                       Other. Specify    (Formerly QWEST)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 23 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.8      Afni, Inc.                                                 Last 4 digits of account number       1216                                               $379.00
          Nonpriority Creditor's Name
          Po Box 3097                                                When was the debt incurred?           Opened 04/18
          Bloomington, IL 61702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Cox Communications


 4.9      Air-Caire HME                                              Last 4 digits of account number       4735                                                 $45.86
          Nonpriority Creditor's Name
          2440 Glade St                                              When was the debt incurred?           9/7/2017
          Muskegon, MI 49444
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.1
 0        Amer Fst Fin                                               Last 4 digits of account number       0001                                             $1,808.00
          Nonpriority Creditor's Name
                                                                                                           Opened 3/11/16 Last Active
          7330 W. 33rd Street                                        When was the debt incurred?           6/29/16
          Wichita, KS 67205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 24 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 1        Arizona Public Service                                     Last 4 digits of account number       7282                                               $802.31
          Nonpriority Creditor's Name
          PO Box 53933                                               When was the debt incurred?           10/7/2016
          Phoenix, AZ 85072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.1
 2        Arrowhead Collections                                      Last 4 digits of account number       5471                                                 $30.00
          Nonpriority Creditor's Name
          PO Box 83087                                               When was the debt incurred?           9/28/2017
          Phoenix, AZ 85071-3087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Valley
              Yes                                                       Other. Specify    Anesthesiology Consultants


 4.1
 3        Atonement Lutheran School                                  Last 4 digits of account number                                                        $3,000.00
          Nonpriority Creditor's Name
          4001 W Beardsley                                           When was the debt incurred?
          Glendale, AZ 85308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Tuition




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 25 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 4        ATT Mobility                                               Last 4 digits of account number       7175                                             $3,869.37
          Nonpriority Creditor's Name
          PO Box 6463                                                When was the debt incurred?           2/8/2019
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.1
 5        Beaumont                                                   Last 4 digits of account number       4341                                               $180.00
          Nonpriority Creditor's Name
          PO BOX 5042                                                When was the debt incurred?
          Troy, MI 48007-5002
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.1
 6        Bur Med Econ                                               Last 4 digits of account number       9632                                                 $93.00
          Nonpriority Creditor's Name
          326 E Coronado Rd                                          When was the debt incurred?           Opened 1/21/13
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 26 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 7        Bureau Of Med Econcs                                       Last 4 digits of account number       6451                                                 $76.00
          Nonpriority Creditor's Name
          326 E Coronado Rd                                          When was the debt incurred?           Opened 10/15
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Southwest Diag
              Yes                                                       Other. Specify    Imaging Ltd


 4.1
 8        Cavalary Portfolio Services                                Last 4 digits of account number       1414                                               $553.86
          Nonpriority Creditor's Name
          500 Summit Lake Dr.                                        When was the debt incurred?           2/4/2015
          Suite 4A
          Valhalla, NY 10595
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of HSBC
              Yes                                                       Other. Specify    Bank Nevada, N.A/Orchard Bank


 4.1
 9        Cawley & Bergmann, LLP                                     Last 4 digits of account number       1414                                               $553.86
          Nonpriority Creditor's Name
          117 Kinderkamack Road                                      When was the debt incurred?           10/30/2015
          Suite 201
          River Edge, NJ 07661
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of HSBC
              Yes                                                       Other. Specify    Bank Nevada N.A/ Orchard Bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 27 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.2
 0        Central Credit Services, LLC                               Last 4 digits of account number       4704                                               $406.36
          Nonpriority Creditor's Name
          20 Corporate Hills Dr.                                     When was the debt incurred?           9/29/2016
          Saint Charles, MO 63301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Cox
              Yes                                                       Other. Specify    Communication


 4.2
 1        Central Financial Control                                  Last 4 digits of account number       1051                                                 $65.00
          Nonpriority Creditor's Name
          Po Box 830913                                              When was the debt incurred?           10/23/2017
          Birmingham, AL 35283
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Abrazo
              Yes                                                       Other. Specify    Arrowhead


 4.2
 2        Central Financial Control                                  Last 4 digits of account number                                                            $75.00
          Nonpriority Creditor's Name
          Po Box 830913                                              When was the debt incurred?
          Birmingham, AL 35283
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Abrazo
              Yes                                                       Other. Specify    Arrowhead Campus




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 28 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.2
 3        Central Portfolio Control Inc                              Last 4 digits of account number       4815                                             $2,702.64
          Nonpriority Creditor's Name
          10249 Yellow Circle Drive                                  When was the debt incurred?           2/8/2019
          Minnetonka, MN 55343
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Argent
              Yes                                                       Other. Specify    Holdings, LLC


 4.2
 4        Central Portfolio Control Inc                              Last 4 digits of account number       4470                                             $2,788.73
          Nonpriority Creditor's Name
          10249 Yellow Circle Drive                                  When was the debt incurred?           2/8/2019
          Minnetonka, MN 55343
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Argent
              Yes                                                       Other. Specify    Holdings LLC


 4.2
 5        Citizens Insurance Company                                 Last 4 digits of account number       0300                                               $279.39
          Nonpriority Creditor's Name
          Dept. 77360                                                When was the debt incurred?           10/15/2017
          PO Box 77000
          Detroit, MI 48277-0360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Warning of a collection agency if failure to
              Yes                                                       Other. Specify    pay




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 29 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.2
 6        Citizens Insurance Company                                 Last 4 digits of account number       1000                                               $299.96
          Nonpriority Creditor's Name
          Dept. 77360                                                When was the debt incurred?           11/10/2017
          PO Box 77000
          Detroit, MI 48277-0360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Insurance Premium


 4.2
 7        City of Glendale                                           Last 4 digits of account number       1603                                               $183.37
          Nonpriority Creditor's Name
          5850 West Glendale Ave                                     When was the debt incurred?
          Glendale, AZ 85301-2599
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.2
 8        CMCS                                                       Last 4 digits of account number       4610                                                 $64.88
          Nonpriority Creditor's Name
          10192 Grand River Rd                                       When was the debt incurred?           4/5/2019
          STE 111
          Brighton, MI 48116-6531
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Farm
              Yes                                                       Other. Specify    Bureau Insurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 30 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.2
 9        Commonwealth Financial                                     Last 4 digits of account number       21N1                                                 $57.00
          Nonpriority Creditor's Name
          245 Main Street                                            When was the debt incurred?           Opened 12/18
          Scranton, PA 18519
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Loop 101 Emergency
              Yes                                                       Other. Specify    Physician


 4.3
 0        Credit Collection Services                                 Last 4 digits of account number       3429                                               $657.41
          Nonpriority Creditor's Name
          725 Canton Street                                          When was the debt incurred?           3/5/17
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Geico
              Yes                                                       Other. Specify    Indemnity Company


 4.3
 1        Credit Protection Association L.P.                         Last 4 digits of account number       7282                                               $802.31
          Nonpriority Creditor's Name
          13355 Noel Rd.                                             When was the debt incurred?           2/28/2017
          Dallas, TX 75240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card Charges




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 31 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.3
 2        Dept Of Ed/navient                                         Last 4 digits of account number       0504                                             $9,816.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/10 Last Active
          Po Box 9635                                                When was the debt incurred?           3/31/19
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                          Educational
 4.3
 3        Dept Of Ed/navient                                         Last 4 digits of account number       0504                                             $4,991.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/10 Last Active
          Po Box 9635                                                When was the debt incurred?           3/31/19
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                          Educational
 4.3
 4        Dr. Renke & Dr. Pokorny                                    Last 4 digits of account number                                                            $57.20
          Nonpriority Creditor's Name
          1205 W. University Drive                                   When was the debt incurred?
          Rochester, MI 48307
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 32 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.3
 5        DTE                                                        Last 4 digits of account number       6511                                             $1,872.16
          Nonpriority Creditor's Name
          PO Box 740786                                              When was the debt incurred?           4/18/2019
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.3
 6        Eos Cca                                                    Last 4 digits of account number       1507                                               $294.00
          Nonpriority Creditor's Name
          Po Box 981025                                              When was the debt incurred?           Opened 04/18
          Boston, MA 02298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Centurylink


 4.3
 7        EOS CCA                                                    Last 4 digits of account number       0259                                               $294.67
          Nonpriority Creditor's Name
          700 Longwater Dr.                                          When was the debt incurred?           1/13/2015
          Norwell, MA 02061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Account on behalf of Centurylink




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 33 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.3      First National Collection Bureau,
 8        Inc.                                                       Last 4 digits of account number       4945                                               $419.21
          Nonpriority Creditor's Name
          610 Waltham Way                                            When was the debt incurred?
          Sparks, NV 89434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of First
              Yes                                                       Other. Specify    Premier Bank


 4.3      First National Collection Bureau,
 9        Inc.                                                       Last 4 digits of account number                                                          $190.54
          Nonpriority Creditor's Name
          610 Waltham Way                                            When was the debt incurred?
          Sparks, NV 89434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of First
              Yes                                                       Other. Specify    Premier Bank


 4.4      First National Collection Bureau,
 0        Inc.                                                       Last 4 digits of account number       5061                                             $2,495.15
          Nonpriority Creditor's Name
          610 Waltham Way                                            When was the debt incurred?           9/9/2016
          Sparks, NV 89434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of American
              Yes                                                       Other. Specify    First Finance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 34 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.4
 1        Frontline Asset Strategies                                 Last 4 digits of account number       3511                                             $2,495.15
          Nonpriority Creditor's Name
          2700 Snelling Ave N                                        When was the debt incurred?
          suite 250
          Roseville, MN 55113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of American
              Yes                                                       Other. Specify    First Finance INC.


 4.4
 2        GM Financial                                               Last 4 digits of account number       6857                                             $9,770.11
          Nonpriority Creditor's Name
          Po Box 78143                                               When was the debt incurred?           4/8/2019
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Driver Responsibility Fees


 4.4
 3        Halsted Financial Services, LLC                            Last 4 digits of account number       1414                                               $553.86
          Nonpriority Creditor's Name
          P.O.Box 828                                                When was the debt incurred?           6/9/2017
          Skokie, IL 60076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Account on behalf of HSBC bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 35 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.4
 4        Healthcare Coll I Llc                                      Last 4 digits of account number       6313                                               $180.00
          Nonpriority Creditor's Name
          2432 W Peoria Ave                                          When was the debt incurred?           Opened 12/16
          Phoenix, AZ 85029
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Arrowhead Health 1039


 4.4
 5        Healthcare Collection LLC                                  Last 4 digits of account number       0001                                               $180.00
          Nonpriority Creditor's Name
          PO Box 42008                                               When was the debt incurred?           1/3/2017
          Phoenix, AZ 85080-2008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Arrowhead
              Yes                                                       Other. Specify    Health


 4.4
 6        Healthcare Collection LLC                                  Last 4 digits of account number       7298                                               $275.00
          Nonpriority Creditor's Name
          PO Box 42008                                               When was the debt incurred?           4/3/2018
          Phoenix, AZ 85080-2008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of John C.
              Yes                                                       Other. Specify    Lincoln Health Network




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 36 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.4
 7        Henry Ford Health System                                   Last 4 digits of account number       4965                                                 $67.56
          Nonpriority Creditor's Name
          PO Box 553920                                              When was the debt incurred?           11/25/18
          Detroit, MI 48255-3920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.4
 8        Hunter Warfield Inc.                                       Last 4 digits of account number       8990                                               $472.96
          Nonpriority Creditor's Name
          4620 Woodland Corp. Blvd                                   When was the debt incurred?           1/14/2019
          Tampa, FL 33614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Account on behalf of HSNI LLC


 4.4
 9        Ic System                                                  Last 4 digits of account number       4704                                               $379.05
          Nonpriority Creditor's Name
          PO Box 64378                                               When was the debt incurred?           2/2/2018
          Saint Paul, MN 55164-0378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Cox
              Yes                                                       Other. Specify    Communications-Phoenix




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 37 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.5
 0        J.C. Christensen & Associates, Inc.                        Last 4 digits of account number       1414                                               $553.86
          Nonpriority Creditor's Name
          PO Box 519                                                 When was the debt incurred?           5/9/2016
          Sauk Rapids, MN 56379
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of HSBC
              Yes                                                       Other. Specify    Bank Nevada N.A/ Orchard Bank


 4.5
 1        Jefferson Capital Sys, LLC                                 Last 4 digits of account number       4945                                               $419.21
          Nonpriority Creditor's Name
          16 McLeland Rd                                             When was the debt incurred?           1/31/2012
          Saint Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Premier
              Yes                                                       Other. Specify    Bankcard MasterCard


 4.5
 2        John C. Lincoln Hospitals                                  Last 4 digits of account number       2228                                               $839.03
          Nonpriority Creditor's Name
          250 E Dunlap Ave                                           When was the debt incurred?           12/1/2013
          Phoenix, AZ 85020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 38 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.5
 3        Joseph Mann & Creed                                        Last 4 digits of account number       0300                                               $279.39
          Nonpriority Creditor's Name
          8948 Canyon Falls Blvd                                     When was the debt incurred?           1/23/2018
          Suite 200
          Twinsburg, OH 44087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of
              Yes                                                       Other. Specify    Hanover/Citizen Insurance


 4.5
 4        Law Office of Joel Cardis LLC                              Last 4 digits of account number       1578                                             $5,462.08
          Nonpriority Creditor's Name
          2006 Swede Rd.                                             When was the debt incurred?
          Suite 100
          Norristown, PA 19401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Civil Judgment


 4.5
 5        Loop 101 Emergency Physician                               Last 4 digits of account number       4538                                               $693.00
          Nonpriority Creditor's Name
          PO Box 7427                                                When was the debt incurred?           1/26/2014
          Philadelphia, PA 19101-7427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 39 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.5
 6        McCarthy, Burgess & Wolff                                  Last 4 digits of account number       2046                                               $439.96
          Nonpriority Creditor's Name
          26000 Cannon Road                                          When was the debt incurred?           5/10/18
          Bedford, OH 44146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of HSN Home
              Yes                                                       Other. Specify    Shopping


 4.5
 7        Medical Diagnostic Imaging Group                           Last 4 digits of account number       6727                                                 $36.00
          Nonpriority Creditor's Name
          PO BOX 27340                                               When was the debt incurred?           11/25/13
          Phoenix, AZ 85061-7340
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.5
 8        Michigan Farm Bureau                                       Last 4 digits of account number       0001                                                 $64.88
          Nonpriority Creditor's Name
          7373 West Saginaw Highway                                  When was the debt incurred?
          Box 30400
          Lansing, MI 48909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Insurance premium




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 40 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.5
 9        Michigan Farm Bureau                                       Last 4 digits of account number       0001                                                 $64.88
          Nonpriority Creditor's Name
          7373 West Saginaw Highway                                  When was the debt incurred?           11/1/2018
          Box 30400
          Lansing, MI 48909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Insurance Premium


 4.6
 0        Michigan Farm Bureau                                       Last 4 digits of account number       0001                                                 $64.88
          Nonpriority Creditor's Name
          7373 West Saginaw Highway                                  When was the debt incurred?           12/12/2018
          Box 30400
          Lansing, MI 48909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Insurance premium


 4.6
 1        Michigan Neurology Associates                              Last 4 digits of account number       4852                                                 $30.00
          Nonpriority Creditor's Name
          34025 Harper                                               When was the debt incurred?           12/7/2018
          Clinton Township, MI 48035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 41 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.6
 2        Midland Credit Management, Inc.                            Last 4 digits of account number       9322                                             $1,335.69
          Nonpriority Creditor's Name
          8875 Aero Drive                                            When was the debt incurred?           7/25/2015
          Suite 200
          San Diego, CA 92123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Account on behalf of Metabank


 4.6
 3        Midnight Velvet                                            Last 4 digits of account number       855O                                               $164.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/12 Last Active
          1112 7th Ave                                               When was the debt incurred?           8/11/14
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account


 4.6
 4        Midwest Center for Dermatology                             Last 4 digits of account number       0180                                               $114.80
          Nonpriority Creditor's Name
          43900 Garfield Ste 100                                     When was the debt incurred?           3/15/2019
          Clinton Township, MI 48038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 42 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.6
 5        Midwest Center for Dermatology                             Last 4 digits of account number       0180                                               $114.80
          Nonpriority Creditor's Name
          43900 Garfield Ste 100                                     When was the debt incurred?           3/15/2019
          Clinton Township, MI 48038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.6
 6        Millennium Health, LLC                                     Last 4 digits of account number       2275                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 844468                                              When was the debt incurred?
          Dallas, TX 75284-4468
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.6
 7        MiraMed Revenue Group                                      Last 4 digits of account number       3059                                               $291.27
          Nonpriority Creditor's Name
          Dept. 77313                                                When was the debt incurred?           7/17/2017
          PO Box 77000
          Detroit, MI 48277-0313
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Sonora
              Yes                                                       Other. Specify    Quest Laboratories




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 43 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.6      Mitchell D. Bluhm & Associates,
 8        LLC                                                        Last 4 digits of account number       6985                                               $322.80
          Nonpriority Creditor's Name
          PO Box 3269                                                When was the debt incurred?           9/7/2017
          Sherman, TX 75090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Michigan
              Yes                                                       Other. Specify    Emergency Physicians LLP


 4.6
 9        Mnet Financial                                             Last 4 digits of account number       4220                                                 $35.00
          Nonpriority Creditor's Name
          95 Argonaut                                                When was the debt incurred?           6/27/16
          Suite 200
          Aliso Viejo, CA 92656
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Insight
              Yes                                                       Other. Specify    Imaging-Fountains


 4.7
 0        North Shore Agency                                         Last 4 digits of account number       2683                                                 $48.90
          Nonpriority Creditor's Name
          270 Spagnoli Road                                          When was the debt incurred?           12/3/18
          Suite 111
          Melville, NY 11747
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Publishers
              Yes                                                       Other. Specify    Clearing House



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 44 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.7
 1        Northland Group Inc.                                       Last 4 digits of account number       1414                                               $553.86
          Nonpriority Creditor's Name
          P.O. Box 390846                                            When was the debt incurred?           1/10/2017
          Mail Code CVR122
          Minneapolis, MN 55439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Cavalry
              Yes                                                       Other. Specify    Portfolio Services


 4.7
 2        O. Oprah Magazine                                          Last 4 digits of account number       9412                                                 $10.00
          Nonpriority Creditor's Name
          PO Box 6093                                                When was the debt incurred?           1/10/18
          Harlan, IA 51593
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account


 4.7
 3        Onemain                                                    Last 4 digits of account number       6553                                             $2,940.00
          Nonpriority Creditor's Name
                                                                                                           Opened 06/18 Last Active
          Po Box 1010                                                When was the debt incurred?           6/13/18
          Evansville, IN 47706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 45 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.7
 4        Paramount Recovery Sys                                     Last 4 digits of account number       1567                                               $538.00
          Nonpriority Creditor's Name
          Po Box 23369                                               When was the debt incurred?           Opened 06/18
          Waco, TX 76702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Michigan Emrgy
              Yes                                                       Other. Specify    Physcns Llp


 4.7
 5        Paramount Recovery System                                  Last 4 digits of account number       1567                                               $538.00
          Nonpriority Creditor's Name
          PO BOX 23369                                               When was the debt incurred?           6/12/2018
          Waco, TX 76702-3369
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of CF Medical
              Yes                                                       Other. Specify    LLC


 4.7
 6        Progressive Financial Services, Inc                        Last 4 digits of account number       7629                                               $120.53
          Nonpriority Creditor's Name
          PO Box 22083                                               When was the debt incurred?           12/16/16
          Tempe, AZ 85285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of City of
              Yes                                                       Other. Specify    Glendale




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 46 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.7
 7        Progressive Leasing                                        Last 4 digits of account number       3739                                             $1,519.70
          Nonpriority Creditor's Name
          256 W. Data Drive                                          When was the debt incurred?           3/11/2019
          Draper, UT 84020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Lease Deficiency


 4.7
 8        Radius Global Solutions, LLC                               Last 4 digits of account number       1414                                               $553.86
          Nonpriority Creditor's Name
          P.O. Box 390905                                            When was the debt incurred?
          Minneapolis, MN 55439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Cavalry
              Yes                                                       Other. Specify    SPV I, LLC


 4.7
 9        Revsolve Inc                                               Last 4 digits of account number       8117                                               $150.00
          Nonpriority Creditor's Name
          Po Box 310                                                 When was the debt incurred?           Opened 02/15
          Scottsdale, AZ 85252
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Bmg Arizona West




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 47 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.8
 0        Revsolve Inc                                               Last 4 digits of account number       0335                                               $113.00
          Nonpriority Creditor's Name
          Po Box 310                                                 When was the debt incurred?           Opened 02/16
          Scottsdale, AZ 85252
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Bmg Arizona West


 4.8
 1        Revsolve Inc                                               Last 4 digits of account number       0335                                               $112.50
          Nonpriority Creditor's Name
          1395 N. Hayden Road                                        When was the debt incurred?
          Scottsdale, AZ 85257
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of BMG
              Yes                                                       Other. Specify    Arizona West


 4.8
 2        Revsolve Inc.                                              Last 4 digits of account number       8117                                               $150.00
          Nonpriority Creditor's Name
          1395 N. Hayden Rd.                                         When was the debt incurred?
          Scottsdale, AZ 85257
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of BMG
              Yes                                                       Other. Specify    Arizona West




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 48 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.8
 3        Rushmore Service Center                                    Last 4 digits of account number       0173                                               $419.21
          Nonpriority Creditor's Name
          PO Box 5508                                                When was the debt incurred?           4/14/2016
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Premier
              Yes                                                       Other. Specify    Bankcard, LLC


 4.8
 4        Security Credit Servic                                     Last 4 digits of account number       7812                                               $251.00
          Nonpriority Creditor's Name
          2653 W Oxford Loop                                         When was the debt incurred?           Opened 01/19
          Oxford, MS 38655
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Tempoe Llc


 4.8
 5        Security Credit Servic                                     Last 4 digits of account number       7818                                                 $20.00
          Nonpriority Creditor's Name
          2653 W Oxford Loop                                         When was the debt incurred?           Opened 01/19
          Oxford, MS 38655
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Tempoe Llc




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 49 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.8
 6        Sequium Assest Solutions                                   Last 4 digits of account number       6237                                               $805.98
          Nonpriority Creditor's Name
          1130 Northchase Parkway                                    When was the debt incurred?           6/19/17
          Suite 150
          Marietta, GA 30067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.8
 7        Seventh Avenue                                             Last 4 digits of account number       857O                                               $440.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/12 Last Active
          1112 7th Ave                                               When was the debt incurred?           9/15/13
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account


 4.8
 8        Sierra Lending                                             Last 4 digits of account number                                                          $500.00
          Nonpriority Creditor's Name
          9620 Las Vegas                                             When was the debt incurred?
          Las Vegas, NV 89123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 50 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.8
 9        Sonora Quest Laboratories                                  Last 4 digits of account number       5545                                               $291.27
          Nonpriority Creditor's Name
          PO Box 52880                                               When was the debt incurred?
          Phoenix, AZ 85720-2880
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.9
 0        Southwest Gas Corporation                                  Last 4 digits of account number       9006                                               $104.30
          Nonpriority Creditor's Name
          PO Box 98512                                               When was the debt incurred?
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utility


 4.9
 1        Southwest Recovery Ser                                     Last 4 digits of account number       6650                                             $1,615.00
          Nonpriority Creditor's Name
          17311 Dallas Pkwy Ste 23                                   When was the debt incurred?           Opened 02/13
          Dallas, TX 75248
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Home Lovers Ii Llc




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 51 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.9
 2        St John Hospital & Medical Center                          Last 4 digits of account number       9405                                                 $75.00
          Nonpriority Creditor's Name
          PO Box 773179                                              When was the debt incurred?           9/29/16
          3179 Solutions Center
          Chicago, IL 60677-3001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.9
 3        St John Hospital & Medical Center                          Last 4 digits of account number       2693                                                 $14.60
          Nonpriority Creditor's Name
          PO Box 773179                                              When was the debt incurred?           4/18/2019
          3179 Solutions Center
          Chicago, IL 60677-3001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.9
 4        St John Hospital & Medical Center                          Last 4 digits of account number       9405                                                 $75.02
          Nonpriority Creditor's Name
          PO Box 773179                                              When was the debt incurred?           3/26/19
          3179 Solutions Center
          Chicago, IL 60677-3001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 52 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.9
 5        St John Providence Health System                           Last 4 digits of account number       8209                                                 $30.00
          Nonpriority Creditor's Name
          PO Box 14099                                               When was the debt incurred?           1/20/2019
          Belfast, ME 04915-4033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 6        St Johns Providence                                        Last 4 digits of account number       7127                                               $150.00
          Nonpriority Creditor's Name
          PO box 42008                                               When was the debt incurred?           11/6/17
          Phoenix, AZ 85080-2008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.9
 7        St. Peter's Lutheran Church                                Last 4 digits of account number                                                          $400.00
          Nonpriority Creditor's Name
          23000 Gratiot Ave.                                         When was the debt incurred?
          Eastpointe, MI 48021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 53 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.9
 8        TFC credit corporation                                     Last 4 digits of account number       0458                                               $374.30
          Nonpriority Creditor's Name
          2010 Crow canyon suite 300                                 When was the debt incurred?           6/16/2015
          San Ramon, CA 94583
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Arizona
              Yes                                                       Other. Specify    Culinary Institute


 4.9
 9        The Danbury Mint                                           Last 4 digits of account number       0419                                                 $76.50
          Nonpriority Creditor's Name
          PO Box 371323                                              When was the debt incurred?           04/22/2015
          Pittsburgh, PA 15250-7323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account


 4.1
 00       The Danbury Mint                                           Last 4 digits of account number       0419                                                 $76.50
          Nonpriority Creditor's Name
          PO Box 371323                                              When was the debt incurred?           4/22/2015
          Pittsburgh, PA 15250-7323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 54 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 01       Total Card, Inc.                                           Last 4 digits of account number       1414                                               $553.86
          Nonpriority Creditor's Name
          5109 S. Broadband Lane                                     When was the debt incurred?           1/8/2018
          Sioux Falls, SD 57108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Cavalry
              Yes                                                       Other. Specify    SPV I, LLC


 4.1
 02       Total Health Systems                                       Last 4 digits of account number       1385                                               $500.00
          Nonpriority Creditor's Name
          43470 Garfield                                             When was the debt incurred?           5/2/18
          Clinton Township, MI 48038-1122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.1
 03       Total Health Systems                                       Last 4 digits of account number       1385                                               $500.00
          Nonpriority Creditor's Name
          5/2/18                                                     When was the debt incurred?           5/2/18
          Clinton Township, MI 48038-1122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 55 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 04       Transworld System Inc/                                     Last 4 digits of account number       6484                                               $802.00
          Nonpriority Creditor's Name
          Po Box 15095                                               When was the debt incurred?           Opened 12/17
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney Arizona Public Service


 4.1
 05       Transworld Systems INC                                     Last 4 digits of account number       0749                                               $552.84
          Nonpriority Creditor's Name
          500 Virginia Dr. STE 514                                   When was the debt incurred?           2/19/19
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Total
              Yes                                                       Other. Specify    Health Systems


 4.1
 06       Transworld Systems inc                                     Last 4 digits of account number       1385                                               $525.00
          Nonpriority Creditor's Name
          500 Virginia Dr                                            When was the debt incurred?           9/17/18
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Total
              Yes                                                       Other. Specify    Health Systems




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 56 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 07       Transworld Systems Inc                                     Last 4 digits of account number       4117                                               $636.00
          Nonpriority Creditor's Name
          507 Prudential Road                                        When was the debt incurred?           2/11/2015
          Horsham, PA 19044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of LOOP 101
              Yes                                                       Other. Specify    Emergency Physicians


 4.1
 08       Transworld Systems Inc.                                    Last 4 digits of account number       6484                                               $802.31
          Nonpriority Creditor's Name
          PO Box 15095                                               When was the debt incurred?
          Wilmington, DE 19850-5095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of Arizona
              Yes                                                       Other. Specify    Public Service


 4.1
 09       Transworld Systems Inc.                                    Last 4 digits of account number       3747                                               $390.30
          Nonpriority Creditor's Name
          9525 Sweet Valley Drive Bldg A                             When was the debt incurred?           10/2/17
          Valley View, OH 44125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of The Pain
              Yes                                                       Other. Specify    Center




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 57 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 10       Transworld Systems, Inc.                                   Last 4 digits of account number       9770                                               $372.01
          Nonpriority Creditor's Name
          Collection Agency                                          When was the debt incurred?           5/11/17
          500 Virginia Dr.
          Suite 514
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of The Pain
              Yes                                                       Other. Specify    Center


 4.1
 11       Transworld Systems, Inc.                                   Last 4 digits of account number                                                            $57.00
          Nonpriority Creditor's Name
          PO Box 15740                                               When was the debt incurred?
          Wilmington, DE 19850-5740
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Account on behalf of LOOP 101
              Yes                                                       Other. Specify    Emergency Physicians


 4.1
 12       Tri St Adjt                                                Last 4 digits of account number       7247                                               $185.00
          Nonpriority Creditor's Name
          3439 East Ave So.                                          When was the debt incurred?           Opened 3/18/15
          La Crosse, WI 54602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 58 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 13       TRS Recovery Services                                      Last 4 digits of account number       9051                                               $738.13
          Nonpriority Creditor's Name
          14141 SW Freeway                                           When was the debt incurred?           3/5/2018
          Sugar Land, TX 77478
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection account


 4.1
 14       Valley Anesthesiology Consult Inc.                         Last 4 digits of account number       1279                                                 $75.00
          Nonpriority Creditor's Name
          PO Box 740929                                              When was the debt incurred?           3/13/2017
          Los Angeles, CA 90074-0929
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical bill


 4.1
 15       Veranda                                                    Last 4 digits of account number       0204                                                 $12.00
          Nonpriority Creditor's Name
          Po Box 6093                                                When was the debt incurred?           11/16/2018
          Harlan, IA 51593
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 39 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 59 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 4.1
 16        Womans Day magazine                                       Last 4 digits of account number       1539                                                         $15.96
           Nonpriority Creditor's Name
           PO box 6000                                               When was the debt incurred?           2/14/2018
           Harlan, IA 51593
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Abrazo Arrowhead Campus                                       Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Abrazo Arrowhead Campus                                       Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni, Inc                                                     Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1310 Martin Luther King Dr                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3427
 Bloomington, IL 61702-3427
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American First Finance                                        Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 565848                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75356
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American First Finance                                        Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 565848                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75356
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Argent Holdings LLC                                           Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Argent Holdings LLC                                           Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arizona Culinary Institute                                    Line 4.98 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 40 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19                 Entered 05/15/19 13:55:02                          Page 60 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arizona Public Service                                        Line 4.104 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 53933                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85072
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arizona Public Service                                        Line 4.108 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 53933                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85072
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arrowhead General Insurance                                   Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Agency, Inc.                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 701 B Street
 #2100
 San Diego, CA 92101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arrowhead health                                              Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner Medical Group                                          Line 4.79 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1435 S Alma School Rd,                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Chandler, AZ 85286
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner Medical Group                                          Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1435 S Alma School Rd,                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Chandler, AZ 85286
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMG Arizona West                                              Line 4.81 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 14502 W. Meeker Blvd. 3rd Fl.                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sun City West, AZ 85375
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMG Arizona West                                              Line 4.82 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 14502 W. Meeker Blvd. 3rd Fl.                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sun City West, AZ 85375
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cavalary SPV I LLC                                            Line 4.78 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3936 E Ft Lowell Road                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite #200
 Tucson, AZ 85712
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cavalary SPV I LLC                                            Line 4.101 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 3936 E Ft Lowell Road                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite #200
 Tucson, AZ 85712
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CenturyLink                                                   Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 41 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19               Entered 05/15/19 13:55:02                           Page 61 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 P.O. Box 4300                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CF Medical LLC                                                Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4290 S. Highway 27                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Ste 203
 Clermont, FL 34711
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 City of Glendale                                              Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comerica Bank                                                 Line 4.113 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 75000                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Detroit, MI 48275
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cox Communications                                            Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1400 Lake Hearn Drive                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30319
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cox Communications                                            Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1400 Lake Hearn Drive                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30319
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit and Collections MBI                                    Line 4.99 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit and Collections MBI                                    Line 4.100 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Auto Leasing                                           Line 4.99 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5470 Ali Dr                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Blanc, MI 48439
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Emergency Physician                                           Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o EPMG of Michigan                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 96115
 Oklahoma City, OK 73143
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EOS CCA                                                       Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 700 Longwater Dr.                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Norwell, MA 02061
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Farm Bureau Insurance                                         Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 West St.                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Suite A
 Lapeer, MI 48446

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 42 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19               Entered 05/15/19 13:55:02                           Page 62 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3820 N. Louise Ave.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57107-0145
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3820 N. Louise Ave.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57107-0145
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Geico Indemnity Company                                       Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Payment Processing Center                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 55126
 Boston, MA 02205
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hanover Citizen Insurance Group                               Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HSBC Bank Nevada Orchard Bank                                 Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1441 Schilling Pl.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Salinas, CA 93901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HSBC Bank Nevada Orchard Bank                                 Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1441 Schilling Pl.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Salinas, CA 93901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HSBC Bank Nevada Orchard Bank                                 Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1441 Schilling Pl.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Salinas, CA 93901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HSN Home Shopping                                             Line 4.56 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HSNI, LLC                                                     Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Insight Imaging-Fountains                                     Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 John C Lincoln Health Network                                 Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 John C. Lincoln Hospitals                                     Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 250 E Dunlap Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 43 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19               Entered 05/15/19 13:55:02                           Page 63 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

 Phoenix, AZ 85020
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Loop 101 Emergency Physician                                  Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 19829 N 27th Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85027
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Loop 101 Emergency Physician                                  Line 4.107 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 19829 N 27th Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85027
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Loop 101 Emergency Physician                                  Line 4.111 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 19829 N 27th Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85027
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Meta Bank                                                     Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 11601 Roosevelt Blvd                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 TA 74
 Saint Petersburg, FL 33701
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michigan Emergency Physicians                                 Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 140190                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Toledo, OH 43614
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michigan Physicians Group PC                                  Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2905 W 12 Mile Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Berkley, MI 48072
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Premier Bank Card                                             Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 2208                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Vacaville, CA 95696
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Premier Bank Card                                             Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 2208                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Vacaville, CA 95696
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Publisher's Clearing House                                    Line 4.70 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4002936                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50340-2936
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sonora Quest Laboratories                                     Line 4.67 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 52880                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85720
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southwest Diag Imaging                                        Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 9305 West Thomas Rd                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Ste 200
 Phoenix, AZ 85037

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 44 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19               Entered 05/15/19 13:55:02                           Page 64 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                       Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 St John Hospital & Medical Center                             Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 773179                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 3179 Solutions Center
 Chicago, IL 60677-3001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 St John Hospital & Medical Center                             Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 773179                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 3179 Solutions Center
 Chicago, IL 60677-3001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 St John Oakland Hospital                                      Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1802 N.E. Loop                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Ste 400
 San Antonio, TX 78217
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 St Johns Providence                                           Line 4.96 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO box 42008                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85080-2008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tempoe LLC                                                    Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1750 Elm St. Suite 1200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Manchester, NH 03104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tempoe LLC                                                    Line 4.85 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1750 Elm St. Suite 1200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Manchester, NH 03104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Pain Center USA PLLC                                      Line 4.110 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 27423 Van Dyke                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Warren, MI 48093
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Pain Center USA PLLC                                      Line 4.109 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 27423 Van Dyke                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Warren, MI 48093
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Total Health Systems                                          Line 4.105 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 43470 Garfield                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Clinton Township, MI 48038-1122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Total Health Systems                                          Line 4.106 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 43470 Garfield                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Clinton Township, MI 48038-1122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Valley Anesthesiology Consult Inc.                            Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 740929                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90074-0929

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 45 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19               Entered 05/15/19 13:55:02                           Page 65 of 102
 Debtor 1 Shawn Thomas Zeman
 Debtor 2 Michelle Elizabeth Zeman                                                                      Case number (if known)

                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                14,807.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                73,498.63

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                88,305.63




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 46 of 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                19-47406-tjt              Doc 1           Filed 05/15/19              Entered 05/15/19 13:55:02                     Page 66 of 102
 Fill in this information to identify your case:

 Debtor 1                  Shawn Thomas Zeman
                           First Name                         Middle Name                Last Name

 Debtor 2                  Michelle Elizabeth Zeman
 (Spouse if, filing)       First Name                         Middle Name                Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                        State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                   19-47406-tjt             Doc 1           Filed 05/15/19             Entered 05/15/19 13:55:02              Page 67 of 102
 Fill in this information to identify your case:

 Debtor 1                     Shawn Thomas Zeman
                              First Name                          Middle Name          Last Name

 Debtor 2                     Michelle Elizabeth Zeman
 (Spouse if, filing)          First Name                          Middle Name          Last Name


 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           -NONE-          . Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Thomas Zeman                                                                             Schedule D, line   2.1
                42302 Parkside Cir #207                                                                  Schedule E/F, line
                Sterling Heights, MI 48314
                                                                                                         Schedule G
                                                                                                       Gm Financial




Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                   19-47406-tjt                Doc 1           Filed 05/15/19       Entered 05/15/19 13:55:02               Page 68 of 102
Fill in this information to identify your case:

Debtor 1                      Shawn Thomas Zeman

Debtor 2                      Michelle Elizabeth Zeman
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF MICHIGAN

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Machiniest                                 Disabled
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Equivalent Base Co

       Occupation may include student        Employer's address
                                                                   4175 E 10 Mile Rd
       or homemaker, if it applies.
                                                                   Warren, MI 48091

                                             How long employed there?         3 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        3,287.92      $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,287.92            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
                  19-47406-tjt         Doc 1      Filed 05/15/19         Entered 05/15/19 13:55:02                     Page 69 of 102
Debtor 1   Shawn Thomas Zeman
Debtor 2   Michelle Elizabeth Zeman                                                              Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $      3,287.92         $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,287.92         $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $            0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $            0.00
     8e. Social Security                                                                  8e.        $              0.00     $        2,031.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    Minor Daughter's SS Income                                        8f.  $                    0.00   $          1,082.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $              0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $              0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $           3,113.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,287.92 + $         3,113.00 = $           6,400.92
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          6,400.92
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor's income on Schedule I is based on his Worker's Competition pay, which was determined by
                             avrging the last 39 weeks of income prior injury.




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
             19-47406-tjt           Doc 1      Filed 05/15/19           Entered 05/15/19 13:55:02                          Page 70 of 102
Fill in this information to identify your case:

Debtor 1                 Shawn Thomas Zeman                                                                  Check if this is:
                                                                                                                 An amended filing
Debtor 2                 Michelle Elizabeth Zeman                                                                A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF MICHIGAN                                                 MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for     Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............      Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                         No
      dependents names.                                                              Daughter                             13                   Yes
                                                                                                                                               No
                                                                                     Daughter                             16                   Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                          Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                             1,600.00

      If not included in line 4:

      4a. Real estate taxes                                                                                 4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                      4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                     4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                       4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
             19-47406-tjt            Doc 1         Filed 05/15/19                  Entered 05/15/19 13:55:02                    Page 71 of 102
Debtor 1     Shawn Thomas Zeman
Debtor 2     Michelle Elizabeth Zeman                                                                  Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 395.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 116.67
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 400.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                900.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                200.00
10.   Personal care products and services                                                    10. $                                                 150.00
11.   Medical and dental expenses                                                            11. $                                                 475.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 265.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  480.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  580.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  420.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Pet Food nad Care                                                   21. +$                                                100.00
      Minor Daughter's Orthodontic Bill                                                           +$                                               179.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,460.67
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,460.67
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,400.92
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,460.67

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 -59.75

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Line 11 reflect Debtor's average monthly expense on medical expenses. Debtor has severe
                          dental issues, which leads to excessive dental expenses.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           19-47406-tjt             Doc 1         Filed 05/15/19              Entered 05/15/19 13:55:02                         Page 72 of 102
 Fill in this information to identify your case:

 Debtor 1                    Shawn Thomas Zeman
                             First Name                     Middle Name             Last Name

 Debtor 2                    Michelle Elizabeth Zeman
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Shawn Thomas Zeman                                                    X   /s/ Michelle Elizabeth Zeman
              Shawn Thomas Zeman                                                        Michelle Elizabeth Zeman
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       May 15, 2019                                                   Date    May 15, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                   19-47406-tjt           Doc 1           Filed 05/15/19        Entered 05/15/19 13:55:02                   Page 73 of 102
 Fill in this information to identify your case:

 Debtor 1                  Shawn Thomas Zeman
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Michelle Elizabeth Zeman
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $7,994.52           Wages, commissions,                       $0.00
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                   19-47406-tjt            Doc 1          Filed 05/15/19             Entered 05/15/19 13:55:02                     Page 74 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                                    Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 For last calendar year:                              Wages, commissions,                       $54,483.00            Wages, commissions,                  $0.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $58,781.00            Wages, commissions,                  $0.00
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Workers                                                     $7,587.50
 the date you filed for bankruptcy:   Compensation

                                                   SS Disability                                $10,155.00

                                                   Minor Children's                               $5,410.00
                                                   Combined SS Income

 For last calendar year:                           SS Disability                                $24,372.00
 (January 1 to December 31, 2018 )


                                                   Minor Children's                             $12,984.00
                                                   Combined SS Income

 For the calendar year before that:                SS Disability                                $24,372.00
 (January 1 to December 31, 2017 )


                                                   Minor Children's                             $12,984.00
                                                   Combined SS Income


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19             Entered 05/15/19 13:55:02                      Page 75 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                                    Case number (if known)



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Gm Financial                                              05/06/2019                       $800.00            $9,770.11        Mortgage
       Po Box 181145                                                                                                                  Car
       Arlington, TX 76096
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Carol Madden                                              09/02 - $500.00                  $875.00                 $0.00     Reimbursement for moving
       24500 Metropolitan Parkway                                10/03 - $125.00                                                    costs
       Apt 237                                                   11/02 - $250.00
       Southfield, MI 48037


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19              Entered 05/15/19 13:55:02                     Page 76 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                                    Case number (if known)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                        property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       St. Vincent De Paul                                           Household goods and furnishing                           2017 & 2018              Unknown
       28720 N Stephenson Hwy,
       Madison Heights, MI 48071


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19             Entered 05/15/19 13:55:02                       Page 77 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                                    Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Moran Law                                                     Pre-petition Chapter 7 Attorney's Fees                   05/06/2019                  $400.00
       25600 Woodward Ave
       Suite 201
       Royal Oak, MI 48067
       ecf@moranlawoffice.com


       www.debtorcc.org                                              Pre-filing Credit Counseling Course                      04/29/2019                    $14.95

       www.debtorcc.org


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                19-47406-tjt              Doc 1           Filed 05/15/19             Entered 05/15/19 13:55:02                      Page 78 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                                     Case number (if known)


       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was           Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,          before closing or
       Code)                                                                                                            moved, or                       transfer
                                                                                                                        transferred
       Comerica Bank                                             XXXX-xxxx                        Checking              Balance in the                      $0.00
       PO Box 75000                                                                               Savings
                                                                                                                        negative at the
       Detroit, MI 48275                                                                                                time of closing
                                                                                                  Money Market
                                                                                                                        Closed in 2018
                                                                                                  Brokerage
                                                                                                  Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Carol Madden                                                  16846 White Plains Drive               2018 Kia Optima - Leased                $20,675.00
       24500 Metropolitan Parkway                                    Macomb, MI 48044                       Vehicle
       Apt 237
       Clinton Township, MI 48035


 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                19-47406-tjt              Doc 1           Filed 05/15/19               Entered 05/15/19 13:55:02                     Page 79 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                                         Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

               19-47406-tjt                Doc 1          Filed 05/15/19              Entered 05/15/19 13:55:02                          Page 80 of 102
 Debtor 1      Shawn Thomas Zeman
 Debtor 2      Michelle Elizabeth Zeman                                                                    Case number (if known)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Shawn Thomas Zeman                                                  /s/ Michelle Elizabeth Zeman
 Shawn Thomas Zeman                                                      Michelle Elizabeth Zeman
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     May 15, 2019                                                   Date     May 15, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19             Entered 05/15/19 13:55:02                      Page 81 of 102
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
            Shawn Thomas Zeman
 In re      Michelle Elizabeth Zeman                                                              Case No.
                                                                               Debtor(s)          Chapter                                           7
                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [X]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,                                       Pre-Petition:     400.00
                     exclusive of the filing fee paid for services. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       Post-Petition:   1,160.00
                     ........
                                                                                                                                                   Total:    1,560.00
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .                     400.00
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          1,160.00
            [ ]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

             B.           The undersigned shall bill against the retainer at an hourly rate of $ . [Or attach firm hourly rate schedule.] Debtor(s) have
                          agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     0.00      of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:
                         All fees governed by Fee Agreement.
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                         ADVERSARY PROCEEDINGS, MISC. MOTIONS, ETC..., SEE FEE AGREEMENTS
6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:erson, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:



 Dated:         May 6, 2019                                                                                              /s/ Ryan B. Moran
                                                                                                                         Attorney for the Debtor(s)
                                                                                                                         Ryan B. Moran P70753
                                                                                                                         Moran Law
                                                                                                                         25600 Woodward Ave
                                                                                                                         Suite 201
                                                                                                                         Royal Oak, MI 48067
                                                                                                                         (248) 246-6536 ecf@moranlawoffice.com

 Agreed:        /s/ Shawn Thomas Zeman                                                                                   /s/ Michelle Elizabeth Zeman
                Shawn Thomas Zeman                                                                                       Michelle Elizabeth Zeman
                Debtor                                                                                                   Debtor

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                 19-47406-tjt               Doc 1            Filed 05/15/19                    Entered 05/15/19 13:55:02                         Page 82 of 102
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19     Entered 05/15/19 13:55:02                   Page 83 of 102
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19     Entered 05/15/19 13:55:02                 Page 84 of 102
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19     Entered 05/15/19 13:55:02                Page 85 of 102
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-47406-tjt               Doc 1           Filed 05/15/19     Entered 05/15/19 13:55:02               Page 86 of 102
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
            Shawn Thomas Zeman
 In re      Michelle Elizabeth Zeman                                                                  Case No.
                                                                                  Debtor(s)           Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: May 15, 2019                                                    /s/ Shawn Thomas Zeman
                                                                       Shawn Thomas Zeman
                                                                       Signature of Debtor

 Date: May 15, 2019                                                    /s/ Michelle Elizabeth Zeman
                                                                       Michelle Elizabeth Zeman
                                                                       Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

                19-47406-tjt              Doc 1           Filed 05/15/19        Entered 05/15/19 13:55:02        Page 87 of 102
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           Experian (Notice)
                           PO Box 9554
                           Allen, TX 75013


                           Equifax (Notice)
                           PO Box 740256
                           Atlanta, GA 30374


                           TransUnion (Notice)
                           Po Box 2000
                           Chester, PA 19022


                           TeleCheck Services, Inc. (Notice)
                           5251 Westheimer
                           Houston, TX 77056


                           Chex Systems, Inc. (NOTICE)
                           Attn: Consumer Relations
                           7805 Hudson Road
                           Suite 100
                           Woodbury, MN 55125


                           Internal Revenue Service
                           Centralized Insolvency Operations
                           PO Box 7346
                           Philadelphia, PA 19101-7346


                           Michigan Department of Treasury
                           PO Box 30199
                           Lansing, MI 48909-7699


                           Unemployment Insurance Agency (NOTICE)
                           Benefit Overpayment Collection Unit
                           PO Box 9045
                           Detroit, MI 48202


                           Michigan Office of Child Support -NOTICE
                           Central Functions Unit
                           PO Box 30478
                           Lansing, MI 48909


                           United States Attorneys Office
                           Attn: Civil Division
                           211 W. Fort Street, Suite 2001
                           Detroit, MI 48226


    19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 88 of 102
                       Abrazo Arrowhead Campus



                       Account Recovery Services
                       PO Box 7648
                       Goodyear, AZ 85338


                       Account Services
                       PO Box 659818
                       San Antonio, TX 78217


                       Account Services Colls
                       1802 Ne Loop 410 Ste 400
                       San Antonio, TX 78217


                       AFNI
                       1310 Martin Luther King Drive
                       PO Box 3068
                       Bloomington, IL 61702


                       Afni Inc.
                       1310 MLK Dr.
                       PO Box 3517
                       Bloomington, IL 61702


                       Afni, Inc
                       1310 Martin Luther King Dr
                       PO Box 3427
                       Bloomington, IL 61702-3427


                       Afni, Inc.
                       Po Box 3097
                       Bloomington, IL 61702


                       Air-Caire HME
                       2440 Glade St
                       Muskegon, MI 49444


                       Amer Fst Fin
                       7330 W. 33rd Street
                       Wichita, KS 67205


                       American First Finance
                       P.O. Box 565848
                       Dallas, TX 75356

19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 89 of 102
                       Argent Holdings LLC



                       Arizona Culinary Institute



                       Arizona Public Service
                       PO Box 53933
                       Phoenix, AZ 85072


                       Arrowhead Collections
                       PO Box 83087
                       Phoenix, AZ 85071-3087


                       Arrowhead General Insurance Agency, Inc.
                       701 B Street
                       #2100
                       San Diego, CA 92101


                       Arrowhead health



                       Atonement Lutheran School
                       4001 W Beardsley
                       Glendale, AZ 85308


                       ATT Mobility
                       PO Box 6463
                       Carol Stream, IL 60197


                       Banner Medical Group
                       1435 S Alma School Rd,
                       Chandler, AZ 85286


                       Beaumont
                       PO BOX 5042
                       Troy, MI 48007-5002


                       BMG Arizona West
                       14502 W. Meeker Blvd. 3rd Fl.
                       Sun City West, AZ 85375




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 90 of 102
                       Bur Med Econ
                       326 E Coronado Rd
                       Phoenix, AZ 85004


                       Bureau Of Med Econcs
                       326 E Coronado Rd
                       Phoenix, AZ 85004


                       Cavalary Portfolio Services
                       500 Summit Lake Dr.
                       Suite 4A
                       Valhalla, NY 10595


                       Cavalary SPV I LLC
                       3936 E Ft Lowell Road
                       Suite #200
                       Tucson, AZ 85712


                       Cawley & Bergmann, LLP
                       117 Kinderkamack Road
                       Suite 201
                       River Edge, NJ 07661


                       Central Credit Services, LLC
                       20 Corporate Hills Dr.
                       Saint Charles, MO 63301


                       Central Financial Control
                       Po Box 830913
                       Birmingham, AL 35283


                       Central Portfolio Control Inc
                       10249 Yellow Circle Drive
                       Minnetonka, MN 55343


                       CenturyLink
                       P.O. Box 4300
                       Carol Stream, IL 60197


                       CF Medical LLC
                       4290 S. Highway 27
                       Ste 203
                       Clermont, FL 34711




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 91 of 102
                       Citizens Insurance Company
                       Dept. 77360
                       PO Box 77000
                       Detroit, MI 48277-0360


                       City of Glendale
                       5850 West Glendale Ave
                       Glendale, AZ 85301-2599


                       City of Glendale



                       CMCS
                       10192 Grand River Rd
                       STE 111
                       Brighton, MI 48116-6531


                       Comerica Bank
                       PO Box 75000
                       Detroit, MI 48275


                       Commonwealth Financial
                       245 Main Street
                       Scranton, PA 18519


                       Cox Communications
                       1400 Lake Hearn Drive
                       Atlanta, GA 30319


                       Credit and Collections MBI



                       Credit Auto Leasing
                       5470 Ali Dr
                       Grand Blanc, MI 48439


                       Credit Collection Services
                       725 Canton Street
                       Norwood, MA 02062


                       Credit Protection Association L.P.
                       13355 Noel Rd.
                       Dallas, TX 75240



19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 92 of 102
                       Dept Of Ed/navient
                       Po Box 9635
                       Wilkes Barre, PA 18773


                       Dr. Renke & Dr. Pokorny
                       1205 W. University Drive
                       Rochester, MI 48307


                       DTE
                       PO Box 740786
                       Cincinnati, OH 45274


                       Emergency Physician
                       c/o EPMG of Michigan
                       PO Box 96115
                       Oklahoma City, OK 73143


                       Eos Cca
                       Po Box 981025
                       Boston, MA 02298


                       EOS CCA
                       700 Longwater Dr.
                       Norwell, MA 02061


                       Farm Bureau Insurance
                       800 West St.
                       Suite A
                       Lapeer, MI 48446


                       First National Collection Bureau, Inc.
                       610 Waltham Way
                       Sparks, NV 89434


                       First Premier Bank
                       3820 N. Louise Ave.
                       Sioux Falls, SD 57107-0145


                       Frontline Asset Strategies
                       2700 Snelling Ave N
                       suite 250
                       Roseville, MN 55113




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 93 of 102
                       Geico Indemnity Company
                       Payment Processing Center
                       PO Box 55126
                       Boston, MA 02205


                       Gm Financial
                       Po Box 181145
                       Arlington, TX 76096


                       GM Financial
                       Po Box 78143
                       Phoenix, AZ 85062


                       Halsted Financial Services, LLC
                       P.O.Box 828
                       Skokie, IL 60076


                       Hanover Citizen Insurance Group



                       Healthcare Coll I Llc
                       2432 W Peoria Ave
                       Phoenix, AZ 85029


                       Healthcare Collection LLC
                       PO Box 42008
                       Phoenix, AZ 85080-2008


                       Henry Ford Health System
                       PO Box 553920
                       Detroit, MI 48255-3920


                       HSBC Bank Nevada Orchard Bank
                       1441 Schilling Pl.
                       Salinas, CA 93901


                       HSN Home Shopping



                       HSNI, LLC




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 94 of 102
                       Hunter Warfield Inc.
                       4620 Woodland Corp. Blvd
                       Tampa, FL 33614


                       Ic System
                       PO Box 64378
                       Saint Paul, MN 55164-0378


                       Insight Imaging-Fountains



                       J.C. Christensen & Associates, Inc.
                       PO Box 519
                       Sauk Rapids, MN 56379


                       Jefferson Capital Sys, LLC
                       16 McLeland Rd
                       Saint Cloud, MN 56303


                       John C Lincoln Health Network



                       John C. Lincoln Hospitals
                       250 E Dunlap Ave
                       Phoenix, AZ 85020


                       Joseph Mann & Creed
                       8948 Canyon Falls Blvd
                       Suite 200
                       Twinsburg, OH 44087


                       Law Office of Joel Cardis LLC
                       2006 Swede Rd.
                       Suite 100
                       Norristown, PA 19401


                       Loop 101 Emergency Physician
                       PO Box 7427
                       Philadelphia, PA 19101-7427


                       Loop 101 Emergency Physician
                       19829 N 27th Ave
                       Phoenix, AZ 85027



19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 95 of 102
                       McCarthy, Burgess & Wolff
                       26000 Cannon Road
                       Bedford, OH 44146


                       Medical Diagnostic Imaging Group
                       PO BOX 27340
                       Phoenix, AZ 85061-7340


                       Meta Bank
                       11601 Roosevelt Blvd
                       TA 74
                       Saint Petersburg, FL 33701


                       Michigan Emergency Physicians
                       PO BOX 140190
                       Toledo, OH 43614


                       Michigan Farm Bureau
                       7373 West Saginaw Highway
                       Box 30400
                       Lansing, MI 48909


                       Michigan Neurology Associates
                       34025 Harper
                       Clinton Township, MI 48035


                       Michigan Physicians Group PC
                       2905 W 12 Mile Road
                       Berkley, MI 48072


                       Midland Credit Management, Inc.
                       8875 Aero Drive
                       Suite 200
                       San Diego, CA 92123


                       Midnight Velvet
                       1112 7th Ave
                       Monroe, WI 53566


                       Midwest Center for Dermatology
                       43900 Garfield Ste 100
                       Clinton Township, MI 48038




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 96 of 102
                       Millennium Health, LLC
                       PO Box 844468
                       Dallas, TX 75284-4468


                       MiraMed Revenue Group
                       Dept. 77313
                       PO Box 77000
                       Detroit, MI 48277-0313


                       Mitchell D. Bluhm & Associates, LLC
                       PO Box 3269
                       Sherman, TX 75090


                       Mnet Financial
                       95 Argonaut
                       Suite 200
                       Aliso Viejo, CA 92656


                       North Shore Agency
                       270 Spagnoli Road
                       Suite 111
                       Melville, NY 11747


                       Northland Group Inc.
                       P.O. Box 390846
                       Mail Code CVR122
                       Minneapolis, MN 55439


                       O. Oprah Magazine
                       PO Box 6093
                       Harlan, IA 51593


                       Onemain
                       Po Box 1010
                       Evansville, IN 47706


                       Paramount Recovery Sys
                       Po Box 23369
                       Waco, TX 76702


                       Paramount Recovery System
                       PO BOX 23369
                       Waco, TX 76702-3369




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 97 of 102
                       Premier Bank Card
                       PO BOX 2208
                       Vacaville, CA 95696


                       Progressive Financial Services, Inc
                       PO Box 22083
                       Tempe, AZ 85285


                       Progressive Leasing
                       256 W. Data Drive
                       Draper, UT 84020


                       Publisher's Clearing House
                       PO Box 4002936
                       Des Moines, IA 50340-2936


                       Radius Global Solutions, LLC
                       P.O. Box 390905
                       Minneapolis, MN 55439


                       Revsolve Inc
                       Po Box 310
                       Scottsdale, AZ 85252


                       Revsolve Inc
                       1395 N. Hayden Road
                       Scottsdale, AZ 85257


                       Revsolve Inc.
                       1395 N. Hayden Rd.
                       Scottsdale, AZ 85257


                       Rushmore Service Center
                       PO Box 5508
                       Sioux Falls, SD 57117


                       Security Credit Servic
                       2653 W Oxford Loop
                       Oxford, MS 38655


                       Sequium Assest Solutions
                       1130 Northchase Parkway
                       Suite 150
                       Marietta, GA 30067


19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 98 of 102
                       Seventh Avenue
                       1112 7th Ave
                       Monroe, WI 53566


                       Sierra Lending
                       9620 Las Vegas
                       Las Vegas, NV 89123


                       Sonora Quest Laboratories
                       PO Box 52880
                       Phoenix, AZ 85720-2880


                       Sonora Quest Laboratories
                       PO Box 52880
                       Phoenix, AZ 85720


                       Southwest Diag Imaging
                       9305 West Thomas Rd
                       Ste 200
                       Phoenix, AZ 85037


                       Southwest Gas Corporation
                       PO Box 98512
                       Las Vegas, NV 89193


                       Southwest Recovery Ser
                       17311 Dallas Pkwy Ste 23
                       Dallas, TX 75248


                       St John Hospital & Medical Center
                       PO Box 773179
                       3179 Solutions Center
                       Chicago, IL 60677-3001


                       St John Oakland Hospital
                       1802 N.E. Loop
                       Ste 400
                       San Antonio, TX 78217


                       St John Providence Health System
                       PO Box 14099
                       Belfast, ME 04915-4033




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 99 of 102
                       St Johns Providence
                       PO box 42008
                       Phoenix, AZ 85080-2008


                       St. Peter's Lutheran Church
                       23000 Gratiot Ave.
                       Eastpointe, MI 48021


                       Tempoe LLC
                       1750 Elm St. Suite 1200
                       Manchester, NH 03104


                       TFC credit corporation
                       2010 Crow canyon suite 300
                       San Ramon, CA 94583


                       The Danbury Mint
                       PO Box 371323
                       Pittsburgh, PA 15250-7323


                       The Pain Center USA PLLC
                       27423 Van Dyke
                       Warren, MI 48093


                       Thomas Zeman
                       42302 Parkside Cir #207
                       Sterling Heights, MI 48314


                       Total Card, Inc.
                       5109 S. Broadband Lane
                       Sioux Falls, SD 57108


                       Total Health Systems
                       43470 Garfield
                       Clinton Township, MI 48038-1122


                       Total Health Systems
                       5/2/18
                       Clinton Township, MI 48038-1122


                       Transworld System Inc/
                       Po Box 15095
                       Wilmington, DE 19850



19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 100 of 102
                       Transworld Systems INC
                       500 Virginia Dr. STE 514
                       Fort Washington, PA 19034


                       Transworld Systems inc
                       500 Virginia Dr
                       Fort Washington, PA 19034


                       Transworld Systems Inc
                       507 Prudential Road
                       Horsham, PA 19044


                       Transworld Systems Inc.
                       PO Box 15095
                       Wilmington, DE 19850-5095


                       Transworld Systems Inc.
                       9525 Sweet Valley Drive Bldg A
                       Valley View, OH 44125


                       Transworld Systems, Inc.
                       Collection Agency
                       500 Virginia Dr.
                       Suite 514
                       Fort Washington, PA 19034


                       Transworld Systems, Inc.
                       PO Box 15740
                       Wilmington, DE 19850-5740


                       Tri St Adjt
                       3439 East Ave So.
                       La Crosse, WI 54602


                       TRS Recovery Services
                       14141 SW Freeway
                       Sugar Land, TX 77478


                       Valley Anesthesiology Consult Inc.
                       PO Box 740929
                       Los Angeles, CA 90074-0929


                       Veranda
                       Po Box 6093
                       Harlan, IA 51593

19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 101 of 102
                       Womans Day magazine
                       PO box 6000
                       Harlan, IA 51593




19-47406-tjt   Doc 1   Filed 05/15/19   Entered 05/15/19 13:55:02   Page 102 of 102
